Citation Nr: 0503730	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for plantar blisters and 
pes planus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lumbar strain.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for gastroenteritis.

6.  Entitlement to service connection for right knee, ankle 
and foot disorders.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to June 
1953, June 1961 to January 1963, and June 1963 to January 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The RO issued a Statement of the Case in April 2003 in regard 
to the above entitled issues on appeal.  The veteran 
submitted lengthy correspondence in September 2003 which was 
apparently treated as a substantive appeal (VA Form 9).  In 
October 2003, the RO noted that as to the issues of 
entitlement to service connection for a lumbar strain, 
hypertension, and right knee, ankle, and foot disorders, the 
veteran had "failed to respond" and in an Appeal 
Certification Worksheet indicated that these issues had been 
withdrawn.  The Board construes the veteran's September 2003 
correspondence as a substantive appeal, and notes that there 
is no indication in this correspondence that any of his 
claims of service connection were withdrawn.  In fact in 
regard to the claims determined by the RO to be withdrawn, 
the veteran made specific contentions regarding these 
disorders.  Consequently, the issues presently before the 
Board are whether new and material evidence has been received 
to reopen a claim of service connection for plantar blisters 
and pes planus, and entitlement to service connection for 
hypertension, lumbar strain, anxiety, gastroenteritis, and 
right knee, ankle and foot disorders.

The issues of entitlement to service connection for a plantar 
blisters, pes planus, lumbar strain, anxiety, 
gastroenteritis, and right knee, ankle and foot disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a January 2000 Board decision, service connection was 
denied for plantar blisters and pes planus; the veteran did 
not initiate an appeal.

2.  Evidence received since the January 2000 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.

3.  The veteran has hypertension that is related to service.



CONCLUSIONS OF LAW

1.  The January 2000 denial is final.  38 U.S.C.A. § 7105, 
7266 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1100 
(2004).

2.  New and material evidence has been received since the 
January 2000 denial, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the favorable decision as it relates to the issue of 
whether new and material evidence has been received to reopen 
a claim of service connection for plantar blisters and pes 
planus, and the claim of service connection for hypertension, 
no further discussion of VCAA is necessary at this point.

I.  New and Material Evidence:  plantar blisters and pes 
planus

Generally, an unappealed denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2004).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran submitted his initial claim of service connection 
for plantar blisters and pes planus in July 1994.  The 
January 2000 Board decision denied the veteran's claim.  The 
veteran did not initiate an appeal of that decision.  
Therefore, the Board's decision of January 2000 is final.  
38 U.S.C.A. § 7105, 7266 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.1100 (2004).

Evidence of record at the time of the January 2000 denial 
consisted of the veteran's service medical records and post-
service private medical records.  

Evidence received since the January 2000 decision is new and 
material.  Specifically, since the prior denial, the veteran 
submitted an opinion from his treating physician, Dr. Armando 
Oyanguren Serra, which provides an opinion regarding the 
etiology of the veteran's pes planus.  Such information is 
vital to the veteran's claim and is new and material within 
the meaning of VA regulations.  38 C.F.R. § 3.156(a) (2004).  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108 (West 
2002).

For reasons described in further detail below, additional 
development on the veteran's claim is warranted.  The 
reopening of the veteran's claim, therefore, represents only 
a partial grant of the benefits sought on appeal.

II.  Entitlement to service connection for hypertension

Factual Background

A May 1963 reenlistment examination notes a diagnosis and 
treatment for hypertension in 1962.  The examiner notes no 
dizziness or fainting spells since treatment.  

Private treatment records dated from 1977 to 1995 reflect 
treatment for hypertension.

In documentation dated in April 2002, Dr. Serra, noted a 
diagnosis of arterial hypertension and treatment with 40 
milligrams of propranolol twice per day.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more during a period of war 
and hypertension is manifested to a compensable degree within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309 (2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

In this case, the Board has reviewed the veteran's service 
medical records.  During active duty service, a diagnosis of 
hypertension was rendered.

Post-service medical records note treatment for hypertension.  
In April 2002, Dr. Serra noted a diagnosis of arterial 
hypertension.

In assessing the credibility of the evidence, including the 
service medical records and post-service medical records, the 
Board finds that the veteran had hypertension during service.

Overall, the Board finds that the evidence of record supports 
the finding that the veteran's hypertension was incurred in 
service.  Accordingly, service connection is granted for this 
disability.


ORDER

As new and material evidence has been received, the claim of 
service connection for plantar blisters and pes planus is 
reopened.  To that extent only, the appeal is granted at the 
present time.

Entitlement to service connection for hypertension is 
granted.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary.

An opinion dated in April 2002 from Dr. Serra listed several 
specialists that were either consulted or have treated the 
veteran.  These specialists were as follows:  Dr. Gaston 
Barnechea, Dr. Eduardo Acevedo Vasquez, Dr. Pedro Romero 
Ventosilla, Dr. Felix Garcia, Dr. Elba Meneses Roman, Dr. 
Carlo Rivadeneyra Malaga, Dr. Polly Kendall, and Dr. Rodolfo 
Rojas Canamero.  It appears that these specialists provided 
consultation and/or treatment to the veteran at the Hospital 
Guillermo and/or Hospital Angamos.  The RO should attempt to 
obtain any treatment records from Dr. Serra and the above 
named providers.  The RO should also confirm that it has 
requested treatment records from any other providers 
identified by the veteran.  The veteran is advised that he 
has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2004).  

The Board has also determined that the RO should attempt to 
schedule the veteran for a VA examination, or in the 
alternative, obtain a VA medical opinion regarding the 
etiology of the veteran's claimed disorders.  It is 
acknowledged that the veteran presently lives in Peru; 
however, the RO should make any and all attempts to have the 
veteran examined by a VA or independent medical examiner.  
See 38 C.F.R. § 3.159(c)(4) (2004).  Such examiner should 
provide an opinion regarding the existence of and etiology of 
the veteran's claimed disorders of a lumbar strain, anxiety, 
gastroenteritis, plantar blisters, pes planus, right knee, 
ankle and foot disorders.  If the RO is unable to schedule 
the veteran for a VA examination and/or unable to obtain a 
medical opinion, such documentation should be added to the 
claims folder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and obtain from him the name and 
address of all treatment providers who 
treated the veteran since separation 
from service.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, including 
those listed hereinabove.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  The veteran should be scheduled for 
a VA physical examination for the 
purpose of clarifying the existence of 
any of the claimed disorders and 
determining the etiology of any such 
disorders.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the following 
disorders are etiologically related to 
service or any incident therein:  
lumbar strain, anxiety, 
gastroenteritis, plantar blisters, pes 
planus, right knee, right ankle and 
right foot.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
service connection for a lumbar strain, 
anxiety, gastroenteritis, right knee 
disorder, right ankle disorder, right 
foot disorder, plantar blisters, and 
pes planus.  If the determination of 
these claims remain unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


